Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The closest prior arts are DeMar, US 20190044114, Adachi, US 20130130070, and Mardall et al., US 20170214008, as cited on the record.  DeMar is relied on to a rectangular cell accommodating unit for a plurality of rectangular cells adjacent to each other (Fig. 7).  However, DeMar does not disclose having a claimed plurality of cells adjacent one another in the unit having the claimed dimensions as shown in the amended Claim 36.  Adachi is relied on to disclose connection surface as shown in Figure 6 where the terminals 12a/12b and exhaust vent 12a/12b and exhaust vent 12c are connected to the corresponding support surface of insulation cover 8 [0052]. Mardall is relied on to teach a thermally conductive fins can be include to the external surface of the enclosure base plate as to enhance thermal energy withdrawal [0015]. However, Adachi and Mardall does not disclose the claimed plurality of cells adjacent one another in the unit having the claimed dimensions as shown in the amended Claim 36.  For the reasons above, claims 36, 38-41, and 43-55 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723